IN THE COMMONWEALTH COURT OF PENNSYLVANIA

John Laskaris,                                  :
                       Appellant                :
                                                :
               v.                               :
                                                :
                                                :    No. 230 C.D. 2020
Michael Hice, et. al.                           :    Submitted: January 22, 2021


BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE ELLEN CEISLER, Judge

OPINION BY
JUDGE COVEY                                                   FILED: February 26, 2021

               John Laskaris (Laskaris) appeals from the Greene County Common
Pleas Court’s (trial court) November 4, 2019 order sustaining the preliminary
objection (Preliminary Objection) filed by Department of Corrections (DOC)
employees Pete Vidonish, Michael Guyton, and Mark DiAlesandro, State
Correctional Institution (SCI) Greene Superintendent Louis Folino (Folino) and
SCI-Greene Hearing Examiner Freddy Nunez (Nunez) (collectively, Defendants) to
Laskaris’s complaint against Defendants and SCI-Greene medical lab technician
Michael Hice (Hice) and SCI-Greene Chief Hearing Examiner Robin Lewis
(Lewis),1 individually and in their official capacities (Complaint), and dismissing
the Complaint. Essentially, Laskaris presents one issue for this Court’s review:
whether his filing of a grievance tolled the statute of limitations. After review, we
affirm.
               Laskaris is currently residing at SCI-Forest in Marienville,
Pennsylvania. See Complaint ¶1. On November 18, 2011, at 7:00 a.m., Laskaris

      1
          A notice of death was filed for Lewis on April 23, 2018.
and other inmates at SCI-Greene were called to the medical department (Medical)
to have bloodwork completed. See Complaint ¶11. Hice drew Laskaris’s blood.
See id. As Laskaris has done on previous visits for bloodwork, he picked up two
alcohol pads, showed them to Hice and asked if he could have them. See Complaint
¶12. When Hice said no, Laskaris immediately placed them back on the table as
Hice watched. See id. As Hice began drawing blood, he stated to Laskaris: “So, I
hear you’re helping [i]nmate [Timothy] Stallsworth [(Stallsworth)] sue us over here
at Medical. Bad choice, very, very, bad, bad choice. I have a strong feeling that
before today’s over, you’ll have a change of heart.” Complaint ¶13. After the
bloodwork was completed, Laskaris went to the chow hall for breakfast. See
Complaint ¶14. While there, Laskaris met the inmate who had blood drawn after
Laskaris. See id. The inmate told Laskaris that Hice was planning to issue a
Misconduct, claiming Laskaris stole alcohol pads. See id. It is noted that, at
Medical, there is a waiting room with a locked door, behind which are the actual
treatment suites. See Complaint ¶15. Before entering this area, the correctional
officer assigned to that post searched all inmates, and searched them again on their
way out. See id. Upon learning that Hice planned to write him up, Laskaris returned
to Medical and asked to speak to Hice, but his request was denied. See Complaint
¶16.
             On November 18, 2011, at 1:15 p.m., Laskaris received a Misconduct
report that declared, in material part:

             a. ‘MISCONDUCT CHARGE OR OTHER ACTION
             CLASS 1 #22 POSSESSION OR USE OF A
             DANGEROUS OR CONTROLLED SUBSTANCE
             CLASS 1 #16, POSSESSION OF CONTRABAND
             CLASS 1 #46 THEFT OF SERVICES [AND]
             REFUSING TO OBEY A[N] ORDER #35.’
             b. ‘STAFF MEMBERS [sic] VERSION THIS
             MORNING AT 0700 HOURS 11/18/11 INMATE

                                          2
                [LASKARIS] WAS CALLED TO MEDICAL FOR
                BLOODWORK, UPON LEAVING MY OFFICE, THIS
                INMATE WALKED BEHIND ME AND GRABBED A
                HANDFUL OF ALCOHOL PADS. THIS INMATE
                ASKS ME FOR ALCOHOL PADS EVERYTIME HE
                GETS BLOOD DRAWN AND I TELL HIM THAT HE
                IS NOT PERMITTED TO HAVE THEM.’

Complaint ¶17.         Hice issued the Misconduct and Nurse McAnany allegedly
witnessed it. See Complaint ¶18. On November 28, 2011, at 11:10 a.m., Nunez
conducted a Misconduct hearing, as a result of which, Nunez found Laskaris guilty
and sanctioned him to 90 days of solitary confinement. See Complaint ¶¶19, 21-22.
                On December 5, 2011, Laskaris filed an appeal to the Program Review
Committee (PRC). See Complaint ¶23. The PRC upheld Nunez’s verdict. See
Complaint ¶27. On December 20, 2011, Laskaris appealed from the PRC’s decision
to Folino. See Complaint ¶28. On January 13, 2012, Laskaris received his Appeal
Response denying his appeal. See Complaint ¶29. On January 19, 2012, Laskaris
appealed for Final Review to Lewis. See Complaint ¶30. Laskaris received his Final
Level Appeal Response on February 6, 2012, which upheld all decisions rendered
below. See Complaint ¶31.
                On February 6, 2014, Laskaris filed a Writ of Summons in the trial
court. In 2016, the trial court ordered Laskaris to file a complaint within 90 days.
On April 2, 2018, Laskaris filed the Complaint, therein seeking damages for an
alleged violation of Section 1983 of the United States Code, 42 U.S.C. § 1983,2 and

       2
           Section 1983 of the United States Code provides:
                Every person who, under color of any statute, ordinance, regulation,
                custom, or usage, of any [s]tate . . . subjects, or causes to be
                subjected, any citizen of the United States [(U.S.)] . . . to the
                deprivation of any rights, privileges, or immunities secured by the
                [U.S.] Constitution and laws, shall be liable to the party injured in
                an action at law, suit in equity, or other proper proceeding for redress
                ....
42 U.S.C. § 1983.
                                                   3
retaliation and conspiracy claims.           On April 23, 2018, Defendants filed the
Preliminary Objection alleging that the Complaint was barred by the statute of
limitations.3 On May 25, 2018, Hice filed preliminary objections averring that
Laskaris failed to properly plead facts establishing that Hice’s actions were not taken
in pursuit of a legitimate penological goal. On March 28, 2019, Laskaris filed a
Motion for Directed Verdict.
              The trial court held oral argument on October 1, 2019, and issued an
order denying Laskaris’s Motion for Directed Verdict. On November 4, 2019, the
trial court sustained the Defendants’ Preliminary Objection and dismissed the
Complaint. On December 10, 2019, Laskaris appealed to the Pennsylvania Superior
Court.4 By January 22, 2020 order, the Superior Court transferred the matter to this
Court.5

       3
          “Although the statute of limitations is to be pled as new matter, it may be raised in
preliminary objections where the defense is clear on the face of the pleadings and the responding
party does not file preliminary objections to the preliminary objections.” Petsinger v. Dep’t of
Labor & Indus., Office of Vocational Rehab., 988 A.2d 748, 758 (Pa. Cmwlth. 2010). Here, the
statute of limitations defense was clear on the face of the Complaint and Laskaris did not file
preliminary objections to the Preliminary Objection.
        4
          Laskaris’s appeal was deemed timely under the prisoner mailbox rule. See Pa.R.A.P.
121(f).
        5
                ‘Where a [trial court] dismisses a complaint based on preliminary
                objections, this Court’s review is limited to determining whether the
                trial court committed an error of law or an abuse of discretion.’
                When considering preliminary objections, [this Court] must accept
                as true all well-pleaded material facts alleged in the complaint and
                all reasonable inferences deducible therefrom. A preliminary
                objection should be sustained only in cases when, based on the facts
                pleaded, it is clear and free from doubt that the facts pleaded are
                legally insufficient to establish a right to relief. Because a
                preliminary objection in the nature of a demurrer presents a question
                of law, this Court’s standard of review of a court of common pleas’
                decision to sustain a demurrer is de novo and the scope of review is
                plenary. Similarly, whether [the statute of limitations] applies is a
                question of law subject to our de novo review.
Brown v. Wetzel, 179 A.3d 1161, 1164 n.2 (Pa. Cmwlth. 2018) (quoting Minor v. Kraynak, 155
A.3d 114, 121 (Pa. Cmwlth. 2017) (citations omitted)).
                                               4
                Laskaris argues that the statute of limitations did not bar his Complaint
because his claim had not accrued until February 6, 2012, the date he received the
Final Level Appeal Response.
                Preliminarily, Defendants state in their brief: “Laskaris has waived
appellate review of the trial court’s dismissal of his [C]omplaint based on the statute
of limitations. Even liberally construing Laskaris’s brief, although he mentions the
basis for the dismissal, [Laskaris] Br[.] at 2, he develops no argument explaining
why the trial court erred.” Defendants’ Br. at 11.
                However, Laskaris argues in his brief:

                Laskaris’[s] maintained pattern of presenting appellee’s
                [sic] evidence[] to prove his cause of action, accrued when
                officially sanctioned with a state misconduct report. This
                appellee record has neither been disputed by
                [D]efendant[]s[] nor[] addressed by the [trial] court. First:
                (1) [t]he Chief Hearing Examiner’s response was
                received o/a February 6, 2012; (2) Laskaris’[s]
                praecipe was filed February 6, 2014; (3) the first order
                was filed February 11, 2014; (4) then Laskaris’[s] next
                filing, February 18, 2016, was docketed February 22, 2016
                - per the annexed ‘Certified Record.’

Laskaris Br. at 5 (emphasis added). Although inartfully stated, it is clear Laskaris
believed that the statute of limitations did not begin to run until February 6, 2012,
the date he received the Final Level Appeal Response upholding all decisions
rendered below. Accordingly, Laskaris has not waived appellate review and this
Court will address his argument.
                In his Complaint, Laskaris alleges that Hice violated his civil rights by
filing a false Misconduct against him on November 18, 2011, in retaliation for
helping Stallsworth sue Medical. Thus, Laskaris had until November 18, 2013, the
expiration of the applicable statute of limitations,6 to file his Complaint against

      6
          Laskaris does not contest the two-year statute of limitations.
                                                  5
Defendants and Hice.7 Laskaris argues that the statute of limitations did not begin
to run until after his grievance appeals were exhausted. However, Laskaris knew at
the time Hice filed the Misconduct on November 18, 2011, that he was harmed
because he knew that the Misconduct was allegedly false and that he received
punishment for an act that he allegedly did not commit. See Boyd v. Pa. Dep’t of
Corr. (Pa. Cmwlth. No. 1897 C.D. 2016, filed August 16, 2017) (Inmate was harmed
at the time Misconduct was filed);8 see also Complaint ¶¶ 48-49.9 Consequently,
Laskaris’s grievance appeals did not toll the statute of limitations for his Section
1983 action for monetary damages. Accordingly, the trial court did not err by
sustaining the Preliminary Objection and dismissing the Complaint.




       7
            The fact that Laskaris included the hearing examiners and the Superintendent as
defendants in his Complaint for denying his grievance appeals cannot extend the statute of
limitations for this original jurisdiction claim for monetary damages. Specifically, Laskaris’s
conspiracy allegations were not based on a conspiracy to retaliate against him but, rather, on the
deficiency of the Misconduct hearings themselves. See Brown v. Blaine, 833 A.2d 1166, 1173
(Pa. Cmwlth. 2003) (“A complaint claiming civil conspiracy must allege material facts which will
either directly or inferentially establish elements of conspiracy. [Laskaris] does not allege facts
indicating a conspiracy or an agreement to act unlawfully, but merely makes bare allegations that
prison officials did so.”) (citation omitted).
         8
           Pursuant to Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code §
69.414(a), an unreported panel decision of this Court issued after January 15, 2008, may be cited
for its persuasive value, but not as binding precedent.
         9
                On November 18, 2011[,] at a bit past 7 [a].[m].[,] as [] Hice began
                to draw [Laskaris’s] blood[,] he stated to [Laskaris]: ‘So[] I hear
                you’re helping [] Stallsworth sue us here at Medical. Bad Choice;
                very, very, bad, bad choice. I have a strong feeling that before
                today’s over, you’ll have a change of heart’.
                . . . . Sure enough[,] before the day was over[,] [] Hice had
                [Laskaris] placed in punitive solitary for the next 90 days; b[]ased
                on the perjured testimony given by [] Hice against [Laskaris][,]
                because [Laskaris] dared [sic] exercise his right and encouraged
                others to do [sic] same[,] which in and of itself is protected by the
                [First Amendment to the U.S. Constitution, U.S. Const. amend. I].
Complaint at 10-11.
                                                6
For all of the above reasons, the trial court’s order is affirmed.




                           _________________________________
                           ANNE E. COVEY, Judge




                              7
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

John Laskaris,                       :
                   Appellant         :
                                     :
             v.                      :
                                     :
                                     :   No. 230 C.D. 2020
Michael Hice, et. al.                :


                                 ORDER

             AND NOW, this 26th day of February, 2021, the Greene County
Common Pleas Court’s November 4, 2019 order is affirmed.



                                   _________________________________
                                   ANNE E. COVEY, Judge